Order entered May 14, 2021




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-21-00203-CR

                         EX PARTE KURNICUS HAYES

               On Appeal from the 283rd Judicial District Court
                            Dallas County, Texas
                   Trial Court Cause No. WX20-93394-T

                                       ORDER

      We REINSTATE the appeal for the limited purpose of adjudicating

appellant’s May 10, 2021 motion to dismiss probation violation proceedings in the

trial court and issue a stay. We DENY the motion.

      Having denied appellant’s motion, we again ABATE the appeal to allow the

trial court to comply with the Court’s May 6, 2021 order requesting findings of fact

to clarify the trial court’s order denying relief on appellant’s habeas application.


                                               /s/   ERIN A. NOWELL
                                                     JUSTICE